Title: To Thomas Jefferson from Joseph Martin, 31 March 1781
From: Martin, Joseph
To: Jefferson, Thomas



Sir
March the 31s 1781

Since Writing last to your Exelleny Colo. Savier Returnd from an Expedition against the Middle Settlements of the Cherokee Indians. He Killd about thirty Brought in nine prisoners which he has Given into my Charge, Burnt six Towns and Took about Two hundred horses. I have sent Express to the Nation To Know whither  they Intend to Treat agreable to Genl. Greens Instructions or not. Shall have an answer by the 15 next month. The particulars shall acquaint you with as soon as in my power.
I Start Tomorrow against Some small Towns below Cumberland Gap with Two hundred men. If I have Success I make no Doubt of their Treating, as they will find we are So far from being Conquered, as they are led to believe we are, that we are able To attact them on Every quarter. I Expect to be Back by the 15th April, if any thing particular shall Transmit the same To your Excellency as soon as in my power. Could I perade one hundred men more then what is orderd, Shall Endeavour to Reduce Chuckamagga, with less Durst not attempt.
I am Sr with great Respect your Excellencyes Humble & most obt

Jos Martin

